Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Erwin Bernard Redding appeals the district court’s orders denying his motion for reduction of sentence and his motion to reconsider. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Redding, No. 3:09-cr-00067-JPB-DJJ-1, 2012 WL 2370205 (N.D. W. Va. 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.